DETAILED ACTION
This office action is in response to the amendment filed on August 8, 2022. Claims 1-11, 13-15 and 17-20 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: a sealing element…configured to form a seal… in claim Claims 1 and 14 .
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-11, 15, 17, 19 and 20 are Finally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-11, 15, 17, 19 and 20 all fail to properly depend from a previous claim. Currently these claims depend from claim 0. Thus, the dependency of each of claims 2-11, 15, 17, 19 and 20 is unclear. In order to expedite prosecution, the examiner has interpreted each of these claims as depending on claim 1. However, appropriate clarification is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-9, 11, 13-15 and 17-20 are Finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyer (2014/0113072).

In reference to claims 1 and 14, Meyer discloses a seating tool (100, Figure 1) for a tire (see Figure 7 showing a tubeless tire at 610 and note; tool 100 can be similarly used with such a tire, see paragraph 2) that defines an outer chamber (i.e. within 615 in Figure 7), the seating tool comprising: a tube (110, see paragraph 26 disclosing that the element is a “cylinder”) inflatable to apply pressure to the tire on a tire side (i.e. inner side) of a wheel (at 620 in Figure 7) to seat the tubeless tire on the wheel (paragraph 25), wherein the tube defines an inner chamber (170), and wherein the tube comprises a weakness (formed as the bonded areas of 120 where breaching occurs because this element has a “predetermined breaching strength” see paragraph 23) formed in a location of a wall (see figure below) that separates the outer chamber (within 615) from the inner chamber (170) and a sealing stem (130) coupled to the tube to facilitate delivery of a fluid (i.e. sealant) into the tube to apply the pressure to the tubeless tire (see paragraphs 25 and 29), the sealing stem comprising a sealing element (145) external to the sealing stem that is configured to form a seal (see paragraph 28) between the wheel and the sealing stem to prevent the fluid from escaping around the sealing stem from within the tire in response to a failure (i.e. breach) of the tube at the location (see paragraphs 23-30 and Figures 1-4 and 7).
[AltContent: textbox (Wall)][AltContent: ]
    PNG
    media_image1.png
    368
    511
    media_image1.png
    Greyscale

In reference to claim 2, As Best Understood, Meyer discloses further comprising a sealing nut (150) disposed on the sealing stem to apply a force to secure the sealing element on the wheel (paragraph 32). 

In reference to claim 3, As Best Understood, Meyer discloses that the sealing nut and the sealing element are joined to form a compound sealing element (Figure 1). 

In reference to claim 5, As Best Understood, Meyer discloses further comprising a skirt (147) coupled to the tube and at least one of the sealing stem (130) and the sealing element (Figure 1). 

In reference to claim 6, As Best Understood, while Figure 7 shows a tube (600) inserted therein, the examiner notes the tube (100, in Figure 1) would be similarly located therein and thus the sealing element (145) is disposed between the skirt (147) and the wheel (at 620 in Figure 7) because the sealing element (at 145 in Figure 1 but similarly shown at 745 in Figure 7) is between an upper surface of skirt (147 in Figure 1 but at 747 in Figure 7) and an upper surface of wheel (620). 

In reference to claim 7, As Best Understood, Meyer discloses that the sealing element is integrated with the skirt (i.e. when fully assembled, Figure 1). 

In reference to claim 8, As Best Understood, Meyer discloses that the sealing element is coupled to the sealing stem within the skirt (i.e. at least radially within the skirt) to press the skirt against the wheel (Figures 1 and 7). 

In reference to claim 9, As Best Understood, Meyer discloses that the sealing element has an at least partially conical geometry (Figure 4). 

In reference to claims 11 and 17, As Best Understood, Meyer discloses that the tube comprises a sealant disposed within the tube (paragraph 24). 

In reference to claim 13, As Best Understood, Meyer discloses that the tube comprises a weakness (again formed as the bonded areas of 120 where breaching occurs because this element has a “predetermined breaching strength” see paragraph 23) formed in the tube at a location where the tube is configured to burst (paragraph 30). 

In reference to claim 15, As Best Understood, Meyer discloses that the tube is configured to burst at or above a seating pressure (i.e. 20 psi) of the tubeless tire on the tubeless wheel (paragraph 30). 

In reference to claim 18, Meyer discloses a method comprising: inserting a seating tool (100) between a tire (610) and a wheel (620), wherein the tire defines an outer chamber (i.e. within 615), wherein the seating tool defines an inner chamber (170), and wherein the seating tool comprises a weakness (formed as the bonded areas of 120 where breaching occurs because this element has a “predetermined breaching strength” see paragraph 23) formed in a location of a wall (see figure above) that separates the outer chamber from the inner chamber, securing a sealing stem (130) of the seating tool in a wheel stem port (not labeled but formed as the opening within 620 that receives sealing stem 662 therein and note stem 130 would be similarly located therein) of the tubeless wheel (Figure 7), inflating the seating tool to a tire seating pressure (i.e. a pressure below the breaching pressure 20 psi) to seat the tire on the tubeless wheel (paragraph 25) and inflating the seating tool tubeless tire to an operating pressure (i.e. 30 psi) to burst the seating tool at the location (paragraph 30). 

In reference to claim 19, As Best Understood, Meyer discloses inflating the seating tool to an operating pressure (i.e. 30 psi) comprises bursting the seating tool between the tire and the wheel at the location (paragraph 30).

In reference to claim 20, As Best Understood, Meyer discloses bursting (i.e. by breaching) the seating tool to apply a sealant (160) to the tire and the wheel (paragraph 30).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, is Finally rejected As Best Understood under 35 U.S.C. 103 as being unpatentable over Meyer (2014/0113072) in view of Luscher et al. (5746850).

In reference to claim 4, As Best Understood, Meyer discloses the claimed invention as previously mentioned above, but lack, a cap disposed on an end of the sealing stem opposite the tube. 
However, Luscher et al. teach that it is old and well known in the art at the time the invention was made to provide a cap (120) that is disposed on an end (upper end) of a sealing stem (100) opposite a tube (88, Figure 3 and Column 3, Lines 4-6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the sealing stem, of Meyer, with the known technique of providing a cap disposed on an end of the sealing stem opposite the tube, as taught by Luscher et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that reduces the risk of damage to the tube thereby extending the useful life of the device.

Claim 10, is Finally rejected As Best Understood under 35 U.S.C. 103 as being unpatentable over Meyer (2014/0113072) in view of in view of Gastelum (2013/0075002).
In reference to claim 10, As Best Understood, Meyer discloses the claimed invention as previously mentioned above, but lack, the tube comprising a gap formed in the tube creating a c-shaped geometry.
However, Gastelum teaches that it is old and well known in the art at
the time the invention was made to provide a tube (10) with a gap (i.e. split) formed in the tube creating a c-shaped geometry (see abstract and Figures 1 and 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the tube, of Meyer, with the known technique of providing a tube with a gap creating a c-shaped geometry, as taught by Gastelum, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having a tube that is more balanced thereby preventing the tube from becoming out of balance, thus making the bicycle more stable and safer.
Response to Arguments
Applicant's arguments filed August 8, 2022 have been fully considered but they are not persuasive.
Applicant contends that, “Regarding Meyer, this reference teaches a sealant delivery system that includes a pouch and a valve stem (Abstract). The pouch can include a sealant (Abstract). Meyer teaches that the pouch can include multiple chambers formed by different bonding areas ((0048]). The first bonding area 820, as depicted in FIG. 8 of Meyer, forms the outer perimeter of the pouch (see FIG. 8). The second bonding area 880 is internal and divides the pouch into the first chamber and the second chamber ([0048]). Meyer teaches that “the second bonding area 880 can have a weaker bond than the first bonding area 820” ((0048]). While Meyer may teach that the pouch can rupture instead of the bonding areas, Meyer does not teach that a location of a wall that separates an outer chamber (defined by a tire) from an inner chamber (defined by a tube) includes a weakness. Rather, Meyer teaches a weakness in a wall that separates a first chamber defined by a pouch from a second chamber defined by a pouch.” 
However, the examiner respectfully disagrees with this statement. As shown in the annotated figure, on page 6 above, the wall separates the outer chamber (which is actually an inner chamber of the tire, i.e. within 615 in Figure 7) from the inner chamber (170) and includes a weakness (formed as the bonded areas of 120 located within the wall where breaching occurs because this element has a “predetermined breaching strength” see paragraph 23) thereby meeting the limitation of the claims. The examiner notes that the claims do not require that the weakness is formed at an outer surface of the wall but is merely “formed in a location of a wall”, which Meyer clearly discloses as previously discussed above. Even if the weakness was further defined as being at an outer surface, the examiner notes that the French reference below appears to show such a feature. Since, all of the structural limitations of the claims as currently provided have been met the examiner believes that the rejection is proper. 
Applicant contends that, “Regarding claim 1, this claim as amended encompasses a weakness formed in a wall that separates an outer chamber (defined by a tire) from an inner chamber (defined by a tube). Meyer, conversely, teaches a weakness in a wall that separates a first chamber defined by a pouch from a second chamber defined by a pouch. Meyer, therefore, fails to teach a weakness formed in a wall that separates the outer chamber of the tire from the inner chamber of the tube.” 
However, the examiner respectfully disagrees with this statement. Again, the wall has clearly shown on page 6 above, and clearly separates the outer chamber (which is actually an inner chamber of the tire, i.e. within 615 in Figure 7) from the inner chamber (170) and includes a weakness (formed as the bonded areas of 120 located within the wall where breaching occurs because this element has a “predetermined breaching strength” see paragraph 23) thereby meeting the limitation of the claims. Since, all of the structural limitations have been met the examiner believes that the rejection is proper.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
French (4091854) clearly teaches of providing a tube (20) having a plurality of weaknesses (at 21, in Figure 8) at an outer surface of a wall that allows the tube to rupture upon a predetermined strain in order to release a sealant (11) within a tire (1, see abstract).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
Specifically, applicant further defined the independent claims with additional limitations pertaining to the seating tool in combination with a tire, a wheel and a wall having a weakness. 
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723